Citation Nr: 1603670	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  11-22 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, manifested by depression, anxiety, and memory loss, to include as due to the service-connected right knee disability.

2.  Entitlement to service connection for a left knee disorder as secondary to the service-connected right knee disability.

3.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran and L. F.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1989 to April 1990.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the June 2010 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a November 2015 Travel Board hearing, the transcript of which is included in the record.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding, various diagnoses of record (anxiety and depression), and the Veteran's contention that his memory loss is a symptom associated with his psychiatric disorder, the Board has recharacterized the claim as reflected on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Acquired Psychiatric Disorder

The Veteran maintains that he suffers from a psychiatric disorder, to include depression, anxiety, and memory loss as a result of his service-connected right knee disability.  Specifically, in the November 2015 Board hearing, the Veteran stated that he used to be active and an outdoorsman, but as a result of his knee disability, he now feels depressed.  See Id. at pg. 19.

The Veteran has not been afforded a VA examination regarding his psychiatric disorder as it relates to the service-connected right knee disability.  As such, a remand is warranted.

Left Knee Disorder

The Veteran maintains that he has a left knee disorder as a result of an abnormal gait associated with his service-connected right knee disability.  See November 2015 Board Hearing Transcript at pgs. 6-12.

VA treatment records reflect a current diagnosis of left knee chondromalacia.  See September 2013 VA MRI report.  

VA treatment records show that the Veteran may have an abnormal gait.  In September 2009 and October 2009 VA records, the Veteran's gait was noted to be "weak."  In a separate October 2009 VA treatment note, the Veteran was noted to have an "impaired gait."  In another October 2009 VA kinesiotherapy consult note, the Veteran complained of having difficulty weight-bearing on the left leg.  The Veteran also requested a cane.  It was further noted that the Veteran had an antalgic gait.  An "antalgic gait" is defined as a limp adopted so as to avoid pain on weight-bearing structure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 764 (31st ed. 2007). 

The Veteran was afforded a VA knee examination in July 2013.  The examiner confirmed a diagnosis of left knee chronic myofascial syndrome.  The examiner noted that the Veteran had onset of left knee pain in 2012.  The examiner then opined that the Veteran's left knee disorder was not caused or aggravated by the service-connected right knee disability.  In support of this opinion, the examiner stated that he knew of no medical authority or peer reviewed medical literature that supported the contention that a right knee meniscal tear with secondary degenerative joint disease could cause or aggravate left knee myofascial syndrome. The examiner noted that the Veteran's gait was biomechanically normal.

The Board finds the July 2013 VA medical opinion to be inadequate as it is based on inaccurate factual premises.  First, the Veteran's VA medical records suggest that the Veteran had complaints of left knee pain as early as 2009, and not 2012 as suggested by the VA examiner.  Further, although the VA examiner noted that the Veteran had a biomechanically normal gait, VA treatment records (as discussed above) show that the Veteran has been noted to have a weak, impaired, and antalgic gait.  

The Veteran has continued to assert that his gait is not normal and that he requires the use of assistive devices, including a knee brace and cane.  See November 2015 Board Hearing Transcript at pgs. 12-13.  For these reasons, the Board finds that the Veteran should be afforded a new VA knee examination to assist in determining whether his left knee disorder is caused or aggravated by the service-connected right knee disability.

Right Knee Disability

The Veteran seeks a higher rating in excess of 10 percent for his service-connected right knee disability.  

The Veteran was afforded a VA examination in June 2015 to assist in determining the current severity of his right knee disability.  However, during the November 2015 Board hearing, the Veteran testified that his right knee disability symptoms had worsened since the June 2015 examination.  Specifically, the Veteran stated that he was now feeling "extremely tired and in pain" after work "more so" than he was in June 2015.  See Id at pgs. 11-12.

Moreover, the most recent VA treatment record is dated in May 2014.  After the November 2015 Board hearing, a December 2015 VA orthopaedic pre-op note was associated with the claims file.  The pre-op note stated that the Veteran had right knee meniscus and cartilage damage and that he had failed non-operative care.  He presented for operative intervention of the right knee to include a meniscectomy and chondroplasty and microfracture.  He was approved for surgery, but no guarantees were made or implied.  The Board finds that a remand is warranted in order to obtain all outstanding VA treatment records, which may include surgical procedures for the Veteran's right knee disability.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should send the Veteran and his representative appropriate VCAA notice on the claim of service connection for an acquired psychiatric disorder as secondary to service-connected right knee disability.  See 
38 C.F.R. § 3.310 (2015).  A copy of the notice letter, and any reply, should be included in the record. 

2.  Obtain all outstanding VA treatment records and associate it them with the electronic claims file. 

3.  Schedule the Veteran for a VA psychiatric examination to assist in determining the nature and etiology of his psychiatric disorder.  Following review of the relevant evidence in the record, and any tests deemed necessary, the examiner should provide the following opinions:

(a)  Provide a diagnosis for all of the Veteran's current psychiatric disorders.  

(b)  For each diagnosis, state whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed psychiatric disorder(s) is caused or aggravated by the Veteran's service-connected right knee disability.

(c)  If the VA examiner opines that the Veteran's psychiatric disorder was aggravated by his service-connected right knee disability, to the extent that is possible, the VA examiner is requested to provide an opinion as to approximate baseline level of severity of the psychiatric disability before the onset of aggravation.

The VA examiner is advised that "aggravation" for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The VA examiner is requested to provide a rationale for any opinion provided.  If the examiner is unable to answer any question presented without resort to speculation, he/she should so indicate.

4.  Schedule the Veteran for a VA bilateral knee examination to (1) assist in determining the nature and etiology of his left knee disorder; and (2) to determine the current severity of his right knee disability.  Following review of the relevant evidence in the record, and any tests deemed necessary, the examiner should provide the following opinions:

(a)  For each diagnosis related to the left knee, state whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed left knee disorder(s) is caused or aggravated by the Veteran's service-connected right knee disability.

(b)  If the VA examiner opines that the Veteran's left knee disorder was aggravated by his service-connected right knee disability, to the extent that is possible, the VA examiner is requested to provide an opinion as to approximate baseline level of severity of the left knee disability before the onset of aggravation.

The VA examiner is advised that "aggravation" for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The VA examiner is requested to provide a rationale for any opinion provided.  If the examiner is unable to answer any question presented without resort to speculation, he/she should so indicate.
5.  Thereafter, the Veteran's claims must be readjudicated on the basis of all of the evidence of record and all governing legal authority.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals





